Exhibit 99.1 Press release WiLAN Provides Litigation Update Court of Appeals grants WiLAN positive rulings in case against Ericsson OTTAWA, Canada – January 18, 2017 – WiLAN (TSX:WIN) (NASD:WILN) today announced an update on litigation against Ericsson, Inc. (“Ericsson”) concerning WiLAN's U.S. Patent Nos. 8,229,437, 8,027,298 and 8,249,014 related to LTE technologies. In a decision released yesterday the Federal Circuit Court of Appeals overturned the Florida District Court’s negative rulings on the three patents at issue and found that the 8,229,437 patent should not have been found invalid and the 8,027,298 and 8,249,014 patents should not have been found non-infringed because there are material disputes of fact. The Court of Appeals also affirmed the Florida District Court’s ruling that Ericsson was not entitled to most favoured licensee treatment on the three patents at issue based on a 2007 Agreement between WiLAN and Ericsson. This updates a press release dated May 22, 2015, in which WiLAN announced that the Florida District Court had granted Ericsson’s motion for summary judgment on the three patents at issue. “We are pleased with the Court of Appeals ruling, which paves the way for a trial to begin against Ericsson,” said Jim Skippen, CEO of WiLAN. WiLAN was represented by Matthew Powers of Tensegrity Law Group LLP in the appeal. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
